United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 23, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 04-30791
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

ARTHUR T. MITCHELL
                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Middle District of Louisiana
                     USDC No. 3:04-CR-4-D-M1
                       --------------------

Before BARKSDALE, STEWART, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Arthur T. Mitchell appeals the sentence imposed following

his guilty-plea conviction for possession of a firearm by a

felon, arguing that it violates the Sixth Amendment rule

announced in Blakely v. Washington, 542 U.S. 296 (2004).       After

briefing, the Supreme Court decided United States v. Booker, 125

S. Ct. 738 (2005), extending to the Sentencing Guidelines the

Court’s Sixth Amendment holding in Blakely and rendering the

Guidelines advisory only.   Mitchell’s Blakely objection in the

district court preserved the issue for appeal, and we review for

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                               No. 04-30791
                                    -2-

harmless error, which requires a showing beyond a reasonable

doubt that the district court would have imposed the same

sentence if it had been operating under an advisory guidelines

system.   See United States v. Pineiro, 410 F.3d 282, 284 (5th

Cir. 2005).

     Our review of the record convinces us that the error in this

case cannot be considered harmless.      Although the district court

sentenced Mitchell to the maximum sentence authorized by the

then-mandatory guidelines range, that fact is insufficient,

standing alone, to satisfy the Government’s burden.      See United

States v. Woods,        F.3d     , No. 04-11058, 2006 WL 163475 (5th

Cir. Jan. 24, 2005).    The district court’s comments about the

defendant’s criminal history and the impact of his offense shed

no additional light on what the court would have done if the

Guidelines had been advisory; they may simply reflect why the

court believed the sentence was appropriate within the mandatory

guidelines framework.

     SENTENCE VACATED; REMANDED FOR RESENTENCING.